*79MEMORANDUM*
Kaiser Permanente (“Kaiser”) appeals from the district court’s grant of a preliminary injunction in favor of plaintiffs Karen Knauer and David Johnston on copyright claims that arise out of photographs produced by them pursuant to various contractual agreements with Kaiser. Because the evidence at this stage in the proceedings leaves unresolved material questions as to ownership of the copyrights, the record does not support the district court’s determination that Knauer and Johnston were likely to succeed on the merits. See Micro Star v. Formgen, Inc., 154 F.3d 1107, 1109 (9th Cir.1998). Therefore, it was an abuse of discretion to issue the preliminary injunction. See Satava v. Lowry, 323 F.3d 805, 810 (9th Cir.2003). We express no position on the final resolution of the dispute. We decline to entertain on interlocutory appeal Kaiser’s claim that the district court lacks subject matter jurisdiction because of alleged defects in the copyright registrations.
Accordingly, the district court’s injunction order is VACATED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.